~' AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                             Page 1 ofl        }   q
                                                 '                          I

                                       UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                                                                       (For Offenses Committed On or After November 1, 1987)
                                        v.

                        Carlos Aguilar-Hernandez                                       Case Number: 2: 19-mj-8850

                                                                                       Federal Defenders
                                                                                                     .
                                                                                       Defendant's Allorne


   REGISTRATION NO. 68952298
                                                                                                                                  fiLED
    THE DEFENDANT:                                                                                                                 MAR 2 5 2019
   . IZI pleaded guilty to count(s) 1 of Complaint                                                                            '
                                                                                                                                       u~ 1,)!:-! t~IC I ~/'
     D was found guilty to count(s)                                                                          ·. S(ll_,.
                                                                                                             .'
                                                                                                                          I       ""
                                                                                                                                   J      1 :
                                                                                                                                       n,,~              ~-·r,.
                                                                                                                                                                          'flA·:-:\
          after a plea of not guilty.                                              ···                             ------- -·.           -~--,~-~   -"     ··--   ----- ""'."'"'" ...
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

   Title & Section                    Nature of Offense                                                                                Count Number(s)
   8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                      1

     D The defendant has been found not guilty on count(s)
                                                                                --------------------------------------
     0 Count(s) ----------------------dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                   D    TIMESERVED                               ~· --r2-===/~L...L-)____ days
                                                                                 I
     181 Assessment: $10 WAIVED 181 Fine: WAIVED
     IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative,                            charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Monday, March 25,2019
                                                                                     Date of Imposition of Sentence



                                                                                                                                    . LEWIS
                                                                                                                                   ISTRATE JUDGE


    Clerk's Office Copy                                                                                                                                  2: 19-mj-8850
